[Cite as Wiltz v. Cleveland Clinic, 2021-Ohio-62.]




                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

CASSANDRA WILTZ,                                     :

                 Plaintiff-Appellant,                :
                                                              Nos. 109147 and 109483
                 v.                                  :

THE CLEVELAND CLINIC, ET AL.,                        :

                 Defendants-Appellees.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: January 14, 2021


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                 Case No. CV-19-912910


                                             Appearances:

                  Cassandra Wiltz, pro se.

                 Reminger Co., L.P.A. and William A. Meadows, for
                 appellees The Cleveland Clinic, The Cleveland Clinic
                 Foundation, Dr. Chung-Jyi Tsai, Dr. Monica Ray, and
                 Joan Kmiecik.

                 Polling Law and Patrick F. Smith, for appellees Dr. David
                 Sabol, Dr. Brett Sklaw, Dr. Prachi Biyani, Dr. Brian Isler,
                 and Ohio Gastroenterology Group, Inc.

                 Bricker & Eckler, L.L.P., Karen L. Clouse and Bobbie S.
                 Sprader, for appellees OhioHealth, OhioHealth Primary
                 Care Physicians, Dr. Jennifer Thomas, Doctors Hospital,
               Dr. Matthew Scott Sisson, Heather Price, RN, Jennifer
               L.S. Smith, CNP, OhioHealth Riverside Methodist
               Hospital, and Dr. James Cummins.


PATRICIA A. BLACKMON, J.:

                Cassandra Wiltz (“Wiltz”), pro se, appeals from various journal

entries in favor of 20 defendants in this medical malpractice case. Wiltz assigns six

errors for our review.1 Having reviewed the record and pertinent law, we affirm the

decision of the trial court. The apposite facts follow.

                          Facts and Procedural History

                In this case, Wiltz claims that numerous health care providers “failed

and refused to diagnose and treat [her] Cancer and Paraneoplastic Syndrome,

delayed the diagnosis of Cancer and Paraneoplastic Syndrome, and Misdiagnosed

Cancer and Paraneoplastic Syndrome.”

                For ease of discussion, the defendants in the case at hand will be

referred to as follows:

      “OhioHealth” — OhioHealth, OhioHealth Primary Care Physicians,
      Jennifer Thomas, M.D., Doctors Hospital, Matthew Scott Sisson,
      M.D., Heather Price, R.N., Jennifer L.S. Smith, C.N.P., OhioHealth
      Riverside Methodist Hospital, and James Cummins, M.D.

      “Ohio Gastro” — Ohio Gastroenterology Group, Inc., David Sabol,
      M.D., Brett Sklaw, M.D., Prachi Biyani, M.D., and Brian Isler, M.D.

      “Ott” — Julie Ann Ott, D.O.




      1   See appendix.
      “Cleveland Clinic” — Cleveland Clinic, Cleveland Clinic Foundation,
      Chung-Jyi Tsai, M.D., Monica Ray, M.D., and Joann Kmiecik, Speech-
      Language Pathologist.

              The following allegations are taken directly from Wiltz’s complaint

and provide a general timeline of events.

              In September 2016, Wiltz developed gastrointestinal (“GI”) issues,

specifically “difficulty swallowing/eating,” and sought medical treatment from

various health care providers. Wiltz first saw doctors at The Ohio State University

Wexner Medical Center,2 who allegedly “determined that she had no medical

problem, and * * * determined that she had a psychological problem.” In January

2017, a doctor at OhioHealth became Wiltz’s primary care physician and agreed with

the previous diagnosis that she “had no medical problems,” but she “had a

psychological problem that [she] was allegedly ‘in denial about.’” Also in January

2017, Wiltz was seen by the medical staff at Doctors Hospital, who committed her to

the psychiatric unit at Riverside Hospital for ten days.

              Additionally in January 2017, Wiltz sought treatment for her GI

issues with physicians at Ohio Gastroenterology Group, Inc., who advised her that

“her diagnosis was that [she] did not have medical problems and only had a

psychological problem.” However, in February and March 2017, Ohio Gastro

performed tests on Wiltz and told her that she “had several medical problems that

included (but were not limited to) a motility problem and likely esophageal disorder



      2 The Ohio State University Wexner Medical Center and its affiliated health care
providers are not parties to this case.
and that [she] needed to have another Manometry performed.” Ohio Gastro also

informed Wiltz that she had acid reflux.

              In April 2017, Wiltz saw a doctor at the Cleveland Clinic who

performed a Manometry and told her that “all tests revealed that she did not have

any medical problems and that all test results ‘showed that everything was normal’

and ‘were consistent with what OSU staff had stated.’”

              In May 2017, Wiltz went to another doctor at Ohio Gastro who

performed more tests that “indicated that [Wiltz] had a severe gastric problem, a

massive and markedly abnormal distended stomach, a kidney problem, a liver

problem, delayed stomach emptying, and other problems related to her

gastrointestinal system.” However, yet another doctor at Ohio Gastro told Wiltz in

July 2017 that she “did not have a gastric enlargement, distended stomach, or any

other medical problem.”

              In August 2017, Wiltz saw another doctor at the Cleveland Clinic who

told her “that her symptoms and test results suggested that she might have

Paraneoplastic Syndrome and Cancer.” On September 21, 2017, Wiltz saw another

doctor at the Cleveland Clinic who told her that “her esophagus had been damaged

and had stopped functioning * * *, that the damage was irreversible, * * * that she

needed a feeding tube, and scheduled surgery.”

              On September 25, 2017, Wiltz “was diagnosed with Stage II Breast

Cancer that had spread to the lymph nodes and learned that the symptoms that she

had for one year were caused by Cancer and Paraneoplastic Syndrome (and were not
caused by Acid Reflux * * * or any * * * type of psychological problem).” In December

2017, Wiltz had a mastectomy, but her “pre-surgery symptoms did not disappear.”

Additionally, Wiltz learned in May 2018 that she “had permanent bone loss/damage

that the actions of the defendants had caused.” Wiltz also claims that she suffered

“extreme pain and discomfort, the inability to eat and drink (and related symptoms

of malnutrition), extreme anxiety, extreme emotional distress, humiliation, * * * and

the inability to work and to participate in activities necessary to obtain work.”

               On September 24, 2018, and September 25, 2018, Wiltz “provided the

defendants with 180-day Notices of Intent to Sue.” On March 22, 2019, Wiltz filed

this lawsuit against the 20 named defendants and two “John Doe” defendants.

Wiltz’s complaint lists five claims:        negligence; gross negligence; medical

malpractice; fraud; and Health Insurance Portability and Accountability Act

(“HIPAA”) violations.

               On May 16, 2019, the trial court granted the Cleveland Clinic’s motion

to dismiss. This dismissal was without prejudice and was based on Wiltz’s failure to

file an affidavit of merit required by Civ.R. 10(D)(2)(a). On December 13, 2019,

Wiltz filed a Civ.R. 60(B) motion for relief from judgment concerning this dismissal,

which the trial court denied on January 15, 2020.

               On June 13, 2019, the trial court granted Ohio Gastro’s motion to

dismiss based on claims 1 through 4 of the complaint being barred by the statute of

limitations and claim 5 being preempted by HIPAA.
               On July 5, 2019, the court granted OhioHealth’s motion to dismiss

based on claims one through four of the complaint being barred by the statute of

limitations and claim 5 being preempted by HIPAA.

               On September 26, 2019, the court granted Ott’s motion for judgment

on the pleadings for failure to file to an affidavit of merit required by Civ.R.

10(D)(2)(a).

               It is from these orders, as well as other interlocutory orders, that Wiltz

appeals.

                                      Analysis

               The Ohio Supreme Court has repeatedly declared that “pro se litigants

* * * must follow the same procedures as litigants represented by counsel.” State ex

rel. Gessner v. Gore, 123 Ohio St.3d 96, 2009-Ohio-4150, 914 N.E.2d 376, ¶ 5.

Additionally, “[i]t is well-established that pro se litigants are presumed to have

knowledge of the law and legal procedures, and that they are held to the same

standard as litigants who are represented by counsel.” Sabouri v. Ohio Dept. of Job

& Family Servs., 145 Ohio App.3d 651, 654, 763 N.E.2d 1238 (10th Dist.2001).

               Pursuant to App.R. 16(A)(7), an appellant’s brief shall include

“citations to the authorities, statutes, and parts of the record on which appellant

relies.” Pursuant to App.R. 12(A)(2), “[t]he court may disregard an assignment of

error presented for review if the party raising it fails to identify in the record the

error on which the assignment of error is based or fails to argue the assignment

separately in the brief, as required under App.R. 16(A).” In the instant case, Wiltz
fails to cite any law under her first and third assigned errors, and she fails to include

legal analysis throughout most of her brief, instead relying on allegations and

conclusory statements.

               However, appellate courts generally prefer to review cases on their

merits. Therefore, we ordinarily afford lenience to pro se litigants. But see State ex

rel. Neil v. French, 153 Ohio St.3d 271, 2018-Ohio-2692, 104 N.E.3d 764, ¶ 11 (“that

leeway manifests in limited ways:        attempting to address a pro se litigant’s

arguments on the merits when they are indecipherable * * * or liberally construing

the allegations in a pro se [litigant’s] complaint as stating the elements of a claim”).

                               First Assigned Error

               Wiltz argues that the trial court erred by dismissing the OhioHealth

defendants on July 5, 2019; docketing her motion for leave to amend the complaint

on July 2, 2019, rather than June 29, 2019; and denying her motion to reconsider

the denial of her motion for leave to amend the complaint on August 14, 2019.

               Although somewhat hard to decipher from her appellate brief, we

glean from the record that Wiltz mailed her pleadings and motions to the Cuyahoga

County Clerk of Courts. Law dating back well over a century confirms that a

document is “filed” when it is delivered to and received by the clerk’s office, not when

it is sent. King v. Penn, 43 Ohio St. 57, 61, 1 N.E. 84 (1885). Wiltz’s motion for leave

to amend the complaint is docketed and time-stamped by the clerk’s office on

July 2, 2019. There is no evidence in the record to support her claim that it should

have been docketed on June 29, 2019.
              The remaining arguments under this first assigned error are

duplicative of arguments detailed in our analysis of the second and third assigned

errors.

                             Second Assigned Error

              Wiltz argues that the trial court erred by finding, in its denial of her

motion for reconsideration of the motion for leave to amend the complaint, that her

“proposed amendments related only to her claims against the Cleveland Clinic

Defendants [who] were dismissed on 05/16/2019.”

              On July 10, 2019, the trial court denied Wiltz’s motion for leave to

amend her complaint, concluding that “plaintiff cannot amend her claims against

defendants that are already dismissed.” On August 24, 2019, the trial court further

clarified its previous order when it denied Wiltz’s motion for reconsideration.

Specifically, the court found that Wiltz highlighted her proposed amendments to the

141-paragraph complaint in paragraphs 73, 74, 78, 79, 80, and 83. The court further

found that these proposed amendments “related only to her claims against the

Cleveland Clinic defendants [who] were dismissed on 05/16/2019.”

              Pursuant to Civ.R. 15(A), a party may amend its pleadings later than

28 days after the pleadings were served “only with the opposing party’s written

consent or the court’s leave. The court shall freely give leave when justice so

requires.” This court has held that the “granting of leave to amend a pleading is

within the sound discretion of the trial court. Although leave to amend should be

liberally granted, the party seeking such must still provide some good-faith basis for
the amendment.” (Citations omitted.) Bank of N.Y. Mellon v. Magby, 8th Dist.

Cuyahoga No. 107853, 2019-Ohio-3042, 140 N.E.3d 1098, ¶ 5.

               Although somewhat unclear from her appellate brief, it appears that

Wiltz’s argument that she should have been permitted to amend her complaint is as

follows: “Should the plaintiff [have] been allowed to amend her Complaint, so that

it would indicate why she did not ‘know’ or ‘have reason to know’ that she had Cancer

‘until 9/25/17?’” Wiltz further argues that “After the Court made the 6/13/19

dismissal, [she] realized that her Complaint needed to be amended, because the

Court had clearly misunderstood its contents and the contents were not clear

enough ‘to show that the 9/2018 Notices of Intent to Sue and 3/22/19 Complaint

had been timely provided/filed.’”

               Wiltz essentially argues that her proposed amended complaint would

survive the statute of limitations for medical malpractice claims. All of Wiltz’s

proposed amendments fall under the first claim of her complaint, which is captioned

“Negligence.” R.C. 2305.113(E)(3) defines a medical malpractice claim as “any claim

that is asserted in any civil action against [a healthcare provider] and that arises out

of the medical diagnosis, care, or treatment of any person.” As stated throughout

this opinion, the gist of Wiltz’s complaint, including the first claim, is that the

defendants failed to diagnose and treat her cancer and paraneoplastic syndrome.

Failure to diagnose is actionable as a medical malpractice claim. See generally

Bruni v. Tatsumi, 46 Ohio St.2d 127, 346 N.E.2d 673 (1976). We note that all of the

defendants in the instant case are considered healthcare providers under R.C.
2305.113(E)(3). Therefore, Wiltz’s “negligence” claim is a medical malpractice

claim.

               Furthermore, whether the court abused its discretion by denying

Wiltz’s requests to amend her complaint is conditional on whether her proposed

amended complaint would survive the statute of limitations for medical malpractice

claims, which would be a good-faith basis for amending a complaint. This will be

discussed further in our analysis of Wiltz’s third assigned error.

                              Third Assigned Error

               Wiltz argues that the trial court erred by dismissing her medical

malpractice claims based on the statute of limitations. We have already determined

that Wiltz’s first claim is a medical malpractice claim. Her second claim is styled as

a “Gross Negligence” claim, and this too is a medical malpractice claim. The third

claim is styled as “Medical Malpractice.” The fourth claim is entitled “Fraud and

Misrepresentation,” and in it Wiltz essentially alleges that the defendants

misdiagnosed her as having acid reflux. This claim for misdiagnosis is akin to a

failure-to-diagnose claim, and is properly seen as a medical malpractice claim.

               Therefore, the first four claims in Wiltz’s complaint are subject to the

one-year statute of limitations for medical malpractice claims. “[A]n action upon a

medical * * * claim shall be commenced within one year after the cause of action

accrued.” R.C. 2305.113(A). This statute of limitations may be extended by 180 days

by giving written notice to a defendant of the intent to sue. R.C. 2305.113(B)(1). It

appears to be undisputed that Wiltz provided 180-day notices to the defendants on
September 24, 2018, and September 25, 2018. For the purpose of this appeal, and

construing this in favor of Wiltz, we assume that the defendants received this notice

on the earlier of the two days, September 24, 2018. See Edens v. Barberton Area

Family Practice Center, 43 Ohio St.3d 176, 180, 539 N.E.2d 1124 (1989) (“under

[former] R.C. 2305.11(B), the one-hundred-eighty-day period commences to run

from the date the notice is received and not the date it is mailed”).

               The Ohio Supreme Court has held that “a cause of action for medical

malpractice accrues and the statute of limitations commences to run when the

patient discovers, or in the exercise of reasonable care and diligence should have

discovered, the resulting injury.” Oliver v. Kaiser Community Health Fund, 5 Ohio

St.3d 111, 117-118, 449 N.E.2d 438 (1983). In determining the accrual date, the trial

court should look to the following:

      when the injured party became aware, or should have become aware,
      of the extent and seriousness of his condition * * *; whether the injured
      party was aware, or should have been aware, that such condition was
      related to a specific professional service previously rendered him; and
      whether such condition would put a reasonable person on notice of
      need for further inquiry as to the cause of such condition.

Hershberger v. Akron City Hospital, 34 Ohio St.3d 1, 6, 516 N.E.2d 204 (1987).

               The Ohio Supreme Court expanded this analysis in Allenius v.

Thomas, 42 Ohio St.3d 131, 133, 538 N.E.2d 93 (1989), holding that the key is

      an occurrence of a “cognizable event” which does or should lead the
      patient to believe that the condition of which the patient complains is
      related to a medical procedure, treatment or diagnosis previously
      rendered to the patient and where the cognizable event does or should
      place the patient on notice of the need to pursue his possible remedies.
               In the case at hand, the trial court found that Wiltz “alleges that she

was informed in August 2017 of a potential cancer diagnosis. Therefore, [she] had

until August 31, 2018” to file a complaint or provide notice of intent to sue. This

finding is supported in the record by paragraph 73 of Wiltz’s complaint, which states

in pertinent part as follows: “The Cleveland Clinic GI doctor that [Wiltz] was

eventually assigned to (in 8/2017 * * *) told [her] that her symptoms and test results

suggested that she might have Paraneoplastic Syndrome and Cancer.” In the very

next paragraph of her complaint, paragraph 74, Wiltz alleges that she asked another

defendant-doctor, in August 2017, “to arrange for her to have cancer tests,” this

doctor “refused to do so,” and she “obtained a new primary care doctor, who made

the arrangements for her cancer tests.”

               Upon review, we find that these are cognizable events, because they

put Wiltz on actual notice that she may have paraneoplastic syndrome and cancer.

In fact, in response to being told that she may have cancer, Wiltz requested “cancer

tests.” Wiltz failed to identify what day or days in August 2017 these events occurred.

However, the trial court appears to have construed the evidence in a light most

favorable to Wiltz and determined that the statute of limitations began to run on

August 31, 2017. We find no error with this conclusion. Wiltz had until August 31,

2018, to preserve her medical malpractice claims. However, the evidence in the

record, as well as Wiltz’s own admissions, show that she provided the 180-day letters

on September 24, 2018, and filed her complaint on March 22, 2019. Neither of these

actions occurred within the statute of limitations.
              We now turn to whether Wiltz’s proposed amendments to her

complaint would have altered the cognizable event date of August 2017. The

proposed amendments in paragraphs 73 and 74 are as follows:

      [The Cleveland Clinic GI doctor who told Wiltz that she may have
      paraneoplastic syndrome and cancer also told her] that he did not
      believe that [she] likely had Paraneoplastic Syndrome and Cancer
      (because he believed that she, instead, had Conversion
      Disorder/psychological problem). That he would neither arrange for
      [her] to have a Cancer test at the Cleveland Clinic nor provide [her] with
      a referral so that she could get a Cancer test elsewhere (because he
      considered her chances of having Cancer to be too “remote”), and that
      (if [she] wanted a Cancer test) she should make her own arrangements
      to get it.

      Based upon what [Wiltz] was told by the staff of the Cleveland Clinic in
      8/2017, [she] did not ‘believe/know’ or ‘have reason to believe/know’
      that she had (or might have) Cancer and Paraneoplastic Syndrome.
      [She] also encountered difficulty getting a Cancer test.

              Upon review, we find that the bulk of the proposed amendments are

nothing more that reiterations of allegations already found in Wiltz’s original

complaint. The only “new” information is that the doctor who told her she “might”

have paraneoplastic syndrome and cancer also told her that he did not believe this

was “likely.” We cannot say that this added allegation negates the cognizable event

of being notified that one’s test results and symptoms suggested one might have

cancer and paraneoplastic syndrome. The likelihood of a correct diagnosis does not

water down one’s knowledge that the diagnosis has been suggested.

              Therefore, we find no error with the trial court’s dismissal of claims 1,

2, 3, and 4 against the OhioHealth and Ohio Gastro defendants based on the claims
being barred by the statute of limitations. Accordingly, Wiltz’s first, second, and

third assigned errors are overruled.

                             Fourth Assigned Error

               Under her fourth assigned error, Wiltz first argues that the trial court

erred by dismissing the Cleveland Clinic defendants, because she was never served

with the motion to dismiss. Second, Wiltz argues that the trial court erred by

denying her May 14, 2019 motion for an “order indicating that Cleveland Clinic

Defendants’ Response/Opposition to Plaintiff’s 3/22/19 Motion [to extend time for

filing an affidavit of merit] will not be heard by the Court.” Third, Wiltz argues that

the court erred “when it made an order related to [her] Civ.R. 60(B) Motion.”

               The certificate of service attached to Cleveland Clinic’s motion to

dismiss states as follows: “I hereby certify that on April 10, 2019 a copy of the

foregoing was filed electronically. Notice of this filing will be sent by operation of

the Court’s electronic filing system and/or U.S. Mail to all parties. Parties can also

access this document through the Court’s system.”

               Pursuant to Civ.R. 5(B)(2)(c), “a document is served under this rule

by * * * mailing it to the person’s last known address by United States mail, in which

event service is complete upon mailing * * *.” This court has held that “where a party

follows the Ohio Civil Rules governing service of process, there is a presumption that

service is proper unless the other party rebuts this presumption with sufficient

evidence of nonservice.” Mitchell v. Babickas, 8th Dist. Cuyahoga No. 105294,

2018-Ohio-383, ¶ 10.      The Cleveland Clinic has maintained throughout these
proceedings that it mailed the motion to dismiss to Wiltz’s last known address where

she had been receiving other filings associated with this case.

               In its denial of Wiltz’s December 13, 2019 motion for relief from

judgment, the trial court found that Wiltz did not rebut the presumption of proper

service with ‘“evidentiary-quality information’ that she did not receive service of the

motion. She merely asserts that she did not receive the motion.”

               Accordingly, we find the following: The Cleveland Clinic followed

Civ.R. 5(B)(2)(c); there is a presumption that service was proper; Wiltz did not

properly rebut this presumption; and the court did not err by dismissing Wiltz’s

complaint for lack of service of the motion to dismiss.

               We turn to Wiltz’s motion for relief from judgment. Civ.R. 60(B)

states in pertinent part as follows: “the court may relieve a party * * * from a final

judgment * * * for the following reasons: (1) mistake, inadvertence, surprise or

excusable neglect * * *.” To succeed on a Civ.R. 60(B) motion, a party must

demonstrate that: 1) they have a meritorious defense; 2) they are entitled to relief

under the rule; and 3) the motion is made within a reasonable time. GTE Automatic

Electric, Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146, 351 N.E.2d 113 (1976).

               In Wiltz’s Civ.R. 60(B) motion, she argues that the Cleveland Clinic

“did not ever serve” its motion to dismiss to her. She further argues that the

certificate of service does not show that the Cleveland Clinic mailed the motion to

her because her “name and address are not even mentioned anywhere in the

certification.” However, as stated earlier, the certificate of service does, in fact, state
that the motion “will be sent by operation of the Court’s electronic filing system

and/or U.S. Mail to all parties.”

               Upon review, we find that Wiltz does not have a meritorious defense

to present regarding why her claims against the Cleveland Clinic should not have

been dismissed. The dismissal was granted for failure to file an affidavit of merit

required by Civ.R. 10(D). To date, Wiltz has not produced an affidavit of merit

regarding any of her claims against any of the defendants. In fact, in her motion for

relief from judgment, she states that “I (however) have no further recourse against

the defendants, given that I cannot get an Affidavit of Merit (by 6/16/20 or at any

other time).” See Fletcher v. University Hospitals of Cleveland, 120 Ohio St.3d 167,

2008-Ohio-5379, 897 N.E.2d 147, ¶ 13 (“Because the heightened standard imposed

by the explicit text of Civ.R. 10(D)(2)(c), now (d), goes directly to the sufficiency of

the complaint, a motion to dismiss for failure to state a claim upon which relief can

be granted is the proper remedy when the plaintiff fails to include an affidavit of

merit”).

               Wiltz further argues that the defendants have refused to provide her

“medical file”; however, this is simply inaccurate, at least in part, because she has

attached numerous pages of her medical records to her voluminous filings.

Furthermore, in its motion to dismiss, the Cleveland Clinic maintains that it sent

Wiltz her medical records on October 20, 2017, and Wiltz acknowledged that she

received her “complete medical file from the Cleveland Clinic (in 2017),” other than
“documents that [she] provided to the defendants, beginning around 4/2017, in

which she advised the defendants of what her medical symptoms were.”

                We further find that, because Wiltz failed to rebut the presumption of

proper service of the motion to dismiss, she cannot demonstrate excusable neglect.

Wiltz failed to satisfy the first and second prongs of the GTE test. This court has

held that the GTE “requirements are independent and written in the conjunctive;

therefore, all three must be clearly established in order [for the movant] to be

entitled to relief.” Aurora Bank, F.S.B. v. Gordon, 8th Dist. Cuyahoga No. 103074,

2016-Ohio-935, ¶ 10. Therefore, the court did not abuse its discretion by denying

Wiltz’s Civ.R. 60(B) motion for relief from judgment. Wiltz’s fourth assigned error

is overruled.

                               Fifth Assigned Error

                Wiltz next argues that the trial court erred by denying her motion for

relief from judgment based on fraud. As pertinent to this assigned error, Civ.R.

60(B) states that “the court may relieve a party * * * from a final judgment * * * for

the following reasons: * * * (3) fraud * * *, misrepresentation or other misconduct

of an adverse party * * *.”

                A review of Wiltz’s appellate brief shows that she bases this assigned

error on “fraud” by the court in its May 16, 2019 journal entry dismissing the

Cleveland Clinic and its January 15, 2020 journal entry denying her motion for relief

from judgment. Although unclear from her brief, we surmise that Wiltz argues that

the trial court misconstrued various allegations in her complaint. Wiltz does not cite
to any case law in Ohio, or elsewhere, that deems a court’s findings of fact

“fraudulent” when the asserting party merely disagrees with them. We cannot say

that this is the type of “fraud” Civ.R. 60(B)(3) was designed to discourage. By its

plain terms, Civ.R. 60(B)(3) “provides relief from a judgment based upon fraud,

misrepresentation, or misconduct [by an adverse party] relative to [that] party’s

obtaining the judgment.” Teneric L.L.C. v. Zilko, 8th Dist. Cuyahoga No. 91410,

2009-Ohio-1363, ¶ 15. Accordingly, Wiltz’s fifth assigned error is overruled.

                              Sixth Assigned Error

              Wiltz’s final argument on appeal is that the trial court discriminated

against her because she is acting pro se by not allowing her to file documents “when

she wanted to file them and have them docketed.” It is under this assigned error

that Wiltz cites the only case in her brief to support her arguments on appeal:

Boddie v. Connecticut, 401 U.S. 371, 91 S.Ct. 780, 28 L.Ed.2d 113 (1971). In Boddie,

the United States Supreme Court held the following:

      [W]e conclude that the State’s refusal to admit [indigent] appellants to
      its courts, the sole means in Connecticut for obtaining a divorce, must
      be regarded as the equivalent of denying them an opportunity to be
      heard upon their claimed right to a dissolution of their marriages, and,
      in the absence of a sufficient countervailing justification for the State’s
      action, a denial of due process.

Id. at 380.

              The Ohio Supreme Court has held that “Due process of law involves

only the essential rights of notice and hearing, or opportunity to be heard before a

competent tribunal.” Luff v. State, 117 Ohio St. 102, 113, 157 N.E. 388 (1927).
               Wiltz’s appellate brief states that “[a]lthough [she] actually mailed all

of her documents to the Court in ‘a timely manner,’ the Office of the Clerk refused

to timely accept (from the postal service) any of the documents that were sent to the

Court by [her].” First, we note that, according to the lengthy trial court docket in

this case, Wiltz filed no less than 23 motions, briefs, or responses, all of which were

time-stamped and docketed by the clerk’s office. Contrary to Wiltz’s assertion, it is

her responsibility to file what she wants to file in a timely manner, not the clerk’s

office’s responsibility.

       [T]he filing of a document does not depend on the performance of a
       clerk’s duties. A document is “filed” when it is deposited properly for
       filing with the clerk of courts. The clerk’s duty to certify the act of filing
       arises only after a document has been filed. * * * Thus, a party “files”
       by depositing a document with the clerk of court, and then the clerk’s
       duty is to certify the act of filing. In short, the time or date stamp does
       not cause the filing; the filing causes the certification.

Zanesville v. Rouse, 126 Ohio St.3d 1, 2010-Ohio-2218, 929 N.E.2d 1044, ¶ 7. See

also Pope v. Graham, 8th Dist. Cuyahoga No. 37989, 1978 Ohio App. LEXIS 8463

(Dec. 14, 1978) (“Appellant incorrectly asserts that the Ohio Rule of Appellate

Procedure 13(A) provides that mailing constitutes ‘filing’ of a complaint. The rule

expressly states that filing is not complete until the papers are in the clerk’s hands

within the statutory time period * * *”).

               Wiltz presented nothing other than self-serving assertions to support

the argument that the court discriminated against her or that her due process rights

were violated.     We are unable to give these unsubstantiated claims serious

consideration without independent, credible, or meaningful evidence to support
them. This court has held the following: “it is not the duty of an appellate court to

search the record for evidence to support an appellant’s argument as to any alleged

error. * * * ‘An appellate court is not a performing bear, required to dance to each

and every tune played on an appeal.’” (Citations omitted.) Rodriguez v. Rodriguez,

8th Dist. Cuyahoga No. 91412, 2009-Ohio-3456, ¶ 7, quoting State v. Watson, 126

Ohio App.3d, 316, 710 N.E.2d 340 (12th Dist.1998).

                Upon review, we find no error with the court relating to how and

when Wiltz filed her documents. Accordingly, Wiltz’s sixth and final assigned error

is overruled.

                Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


___________________________
PATRICIA A. BLACKMON, JUDGE

SEAN C. GALLAGHER, P.J., and
EILEEN A. GALLAGHER, J., CONCUR
                                    APPENDIX

Assignments of Error No. 1 The Court erred and violated Civ.R. 15(A), abused its
discretion, and behaved in an arbitrary, capricious and unreasonable manner,
when it docketed the plaintiffs 6/29/19 Motion for Leave to Amend her Complaint
on 7/2/19, dismissed the Complaint against eleven of the defendants on 7/5/19,
made a 7/10/19 order/judgment that denied the plaintiffs Motion for Leave to
Amend her Complaint “solely on the basis of a claim that it was too late to amend
the Complaint, because the Complaint had already been dismissed by the Court,”
and made an 8/14/19 order that failed and refused to reverse its 7/10/19 order
“after the plaintiff filed a Motion for Reconsideration of the 7/10/19
order/judgment that correctly pointed out that the Complaint had not been
dismissed against twelve defendants, when the Motion for Leave to Amend the
Complaint was docketed by the Court, and still (as of the date of the plaintiffs
Motion for Reconsideration) had not been dismissed against one of the
defendants”.

Assignments of Error No. 2 The Court erred (and violated Civ.R. 15(A)), made a
decision that is not ‘in the interest of justice’, made a decision that is not supported
by the evidence that is in the Record, made a decision that is arbitrary, capricious,
and unreasonable, and abused its discretion, when it refused to grant the plaintiff
leave to amend her Complaint and when it made an order (denying the plaintiffs
Motion for Reconsideration of the order that denied the Motion for Leave to
Amend the Complaint) which stated that the Motion for Leave to Amend was
denied ‘because the proposed amendments were not relevant to the Complaint’s
charges against 17 of the defendants’.

Assignments of Error No. 3 The Court erred and abused its discretion, when it
made 6/13/19, 7/5/19, and 9/26/19 orders that dismissed the entire 3/22/19
Complaint against the Ohio Health and the Ohio Gastro defendants, that explained
why two of the 3/22/19 Complaint’s medical claims against the defendants were
dismissed (ie: because the statute of limitations period for filing claims about
Failure to Diagnose/Treat Cancer and Delayed Diagnosis of Cancer had allegedly
expired, when the Complaint was filed), and that would not provide reasons for the
dismissals of the Complaint’s many other medical claims and non-medical claims
or acknowledge that the statute of limitations filing periods for the many other
claims had not expired ‘when Notices of Intent to Sue were provided to defendants’
or ‘when the Complaint was filed’.

Assignments of Error No. 4 The Court erred (and violated Civ.R.5(B)(4)), denied
the plaintiff her due process right to participate in the proceedings and to be heard,
abused its discretion, made arbitrary, capricious, and unreasonable decisions, and
made a decision that is not consistent with the evidence that is in the Record, when
it heard the Cleveland Clinic defendants’ Motion to Dismiss that was not ever
served to the plaintiff (and that was filed along with a Certificate of Service that
clearly indicated that the Motion WAS NOT served to the plaintiff), when it ignored
the plaintiffs written motion-request that the Court not hear the Motion to Dismiss
that was not served to her, when it dismissed the Complaint against the Cleveland
Clinic defendants on the basis of the Motion to Dismiss that the plaintiff could not
oppose (solely because she was not served with the motion and did not know its
contents), and when it made an order related to the plaintiffs Civ.R.60(B) Motion
(which requested a reversal of the dismissal, because of the violations of Civ.R.5)
that incorrectly stated that the Certificate of Service that was filed with the Motion
to Dismiss and that is in the Record indicates that the motion WAS served to the
plaintiff.

Assignments of Error No. 5 The Court erred, abused its discretion, and made a
decision that was arbitrary, capricious, and unreasonable, when it made a 1/15/20
order that denied the plaintiffs Civ.R,60(B) motion (which requested a reversal of
the 5/16/19 order that dismissed the case against the Cleveland Clinic defendants)
and that failed to acknowledge or address the motion’s arguments that the 5/16/19
order contained errors and that the 5/16/19 order was made on the basis of fraud.

Assignments of Error No. 6 The Court engaged in behavior that discriminated
against the plaintiff (because she is a pro se party), when it used “mail accepting
procedures” and “an agreement with the postal service” to insure that the plaintiff
could not file documents (and could not have documents docketed) “when she
wanted to file them and to have them docketed” and it refused to stop the practices
“when the plaintiff made a request that they be stopped.”